Per Curiam. This claim arises out of the purchase of a State motor vehicle from the Illinois Department of Administrative Services. This Court Finds: 1. That a stipulation of fact was entered into by the Claimant and the Illinois Department of Administrative Services. These facts were later introduced into evidence at a hearing, and were uncontraverted by the Respondent. These facts are as follows: a. That on June 24,1978, the Respondent held an auction of surplus State vehicles at the State Fairgrounds in Springfield, Illinois. b. That at the time and place aforesaid, a certain 1967, GMC bus with Vin No. SDH 4502043 was displayed for sale by Respondent; that said vehicle as offered for display had a certain mileage number written on the windshield of said vehicle. c. That the Respondent, although not obligated to furnish an odometer certificate did furnish one following the conclusion of the auction. d. That the vehicle in question had previously been used by the Department of Mental Health and Developmental Disabilities and the maintenance records for the vehicle were not obtained by Respondent prior to the State vehicle auction of June 24,1978. e. That the odometer reading of 44,656 miles was inaccurate, that the original odometer had been replaced in 1972 by Mental Health and that the vehicle actually had in excess of 300,000 miles. f. That the estimated fair market value of the vehicle, considering the need for a major engine overhaul and the true mileage, is $500.00. g. That the vehicle was purchased at the State auction on June 24,1978 for $4,500.00. 2. The testimony of Claimant proved out these facts as stated in No. 1 above. The Claimant was qualified as an expert witness and testified that the true market value of the vehicle in question was $500.00. He also stated that the vehicle was tendered back to the State for the purchase price, but was refused. 3. The State, by counsel, cross-examined Claimant but his testimony remained uncontravented. The State offered no evidence or rebuttal witnesses. 4. The right to file briefs were waived by counsel for both parties. It is hereby ordered that the sum of $4,000.00 be, and is hereby awarded to Claimant, Leo Palmeri, in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.